ORDER

PER CURIAM.
Nancy Mueller appeals from the trial court’s judgment denying her motion to modify the judgment and decree of dissolution of marriage entered between the appellant and Jonathan Mueller. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence and the court did not abuse its discretion in denying the *508appellant’s motion for attorney’s fees. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).